Citation Nr: 0120690	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bladder tumor, 
claimed as due to radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945, from February 1950 to February 1952, and from February 
1954 to January 1956.

This case came to the Board of Veterans Appeals (Board) on 
appeal from a March 1992 rating decision of the Department of 
Veterans Affairs (VA) Montgomery Alabama Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in May 1994.  The Board remanded the case 
in June 1997 and July 2000 for additional development of the 
record.


FINDING OF FACT

The veteran's bladder tumor was first manifested many years 
after his discharge from military service and is not related 
to any incident of active duty, including exposure to 
ionizing radiation.


CONCLUSION OF LAW

The veteran's bladder tumor was not incurred, directly or 
presumptively, in service or as a result of exposure to 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became effective.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001) (VCAA).  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a bladder 
tumor, claimed as due to exposure to ionizing radiation, have 
been properly developed.  The Board notes that a VA radiation 
advisory opinion have been associated with the file.  The 
veteran and his representative have been informed of this 
opinion in the May 2001 supplemental statement of the case.  
Following the issuance of that supplemental statement of the 
case, the veteran submitted a statement in May 2001 
indicating that he did not have any additional evidence to 
submit regarding his claim.  

The Board finds that VA's statutory duty to inform and assist 
the appellant in the development of his claims has been 
satisfied under the circumstances presented in this case.  
The appellant has been specifically notified concerning what 
type of evidence is necessary with respect to his claim and 
he has indicated that he has no further evidence in support 
of his claim.  The question of whether VCAA mandates an 
examination or medical opinion is further addressed below.

Initially, the Board observes that the veteran's service 
connection claim rests solely on his assertion of exposure to 
radiation while serving in Japan between 1950 and 1952.  He 
does not claim, and the evidence does not show, that his 
bladder tumor began in service or was manifested within one 
year of discharge.  The veterans service medical records do 
not show findings or a diagnosis of a bladder tumor during 
his periods of active service.

An August 1981 VA pathology report shows that biopsy of a 
lesion of the posterior wall of the bladder revealed invasive 
poorly differentiated carcinoma, Grade III.  An August to 
September 1981 VA hospital summary shows that the veteran 
underwent transurethral resection of a bladder tumor.  It was 
indicated that pathology returned without evidence of 
malignancy.  The diagnosis was transitional cell bladder 
cancer.

VA examination conducted in September 1981, noted the removal 
of a tumor from the bladder in August 1981 and that biopsy 
showed chronic inflammation without evidence of malignancy.  
The assessment included removal of bladder tumor.  

A November 1981 VA hospital summary shows that the veteran 
underwent a cystoscopy with no tumor noted.

An April 1982 VA hospital summary shows that the veteran 
underwent cystoscopy and biopsies of the bladder.  It was 
indicated that cystoscopic examination showed no evidence of 
recurrent tumor.  The bladder biopsies were noted to be 
returned showing no evidence of tumor.  The final diagnoses 
included history of transitional cell carcinoma of the 
bladder.

In May 1994, the veteran testified that he went to Japan in 
1950 and sent 14 days on leave where the atom bomb was 
dropped.  He testified that he had stomach trouble which 
started in service.  He indicated that he did not work around 
radiation during his service in the Navy.  He testified that 
none of the ships he was stationed on during service 
participated in atomic testing.  He indicated that the first 
diagnosis of bladder cancer was 10 to 12 years earlier.  

In a July 1997 written statement, the veteran indicated that 
he was not in Hiroshima or Nagasaki, Japan, during the 
occupation from August 6, 1945 to July 1, 1946.  He stated 
that he was stationed at Yokohama, Yukaski and Atsugi.  He 
indicated that he was stationed in Japan from November 1950 
to February 1952 and during that time took a furlough and 
visited the core site of the bombing in Nagasaki, Japan. 

In October 1998, in response to the ROs request for 
information from the Defense Special Weapons Agency (DSWA), 
it was noted that the veteran had indicated that he had 
visited Yokohama, Yokosuka and Atsugi, Japan from 1950 to 
1952.  No individual radiation dose assessment was provided.

As provided under 38 C.F.R. § 3.311, the RO referred the 
veteran's claim to the Director, VA Compensation and Pension 
Service, who then forwarded the claim to the VA Under 
Secretary for Health.  In an April 2001 opinion, the VA Chief 
Public Health and Environmental Hazards Officer, the designee 
for the VA Under Secretary for Health, noted that the veteran 
was stationed in Japan in 1950 and 1952 and visited Hiroshima 
and Nagasaki.  It was indicated that the DSWA estimates that 
the maximum radiation dose received by any veteran performing 
occupation duties at either of those locations was less than 
1 rem.  It was estimated that the veterans radiation dose 
associated with his visits to those locations was less than 2 
rem.  It was stated that it is calculated that exposure to 
23.1 rads or less at age 30 provides a 99 percent credibility 
that there is no reasonable possibility that it is likely as 
not that the veterans bladder cancer is related to exposure 
to ionizing radiation, citing Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC) Science 
Panel Report Number 6, 1988, Page 29.  It was noted that the 
bladder is sensitive to radiation carcinogenesis but most 
studies of occupational (i.e., low dose) exposures are 
negative for increased risk.  It was opined that it is 
unlikely that the veterans bladder cancer can be attributed 
to exposure to ionizing radiation in service. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, certain chronic 
diseases, such as malignant tumors (cancer), may be presumed 
to have been incurred during service if they become manifest 
to a compensable degree within one year following separation 
from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection. See 38 C.F.R. § 3.303(b).

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).  38 C.F.R. § 
3.309(d)(2).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(ii).

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, cancers of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovaries, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, parathyroid adenoma, 
and tumors of the brain and central nervous system.  38 
C.F.R. § 3.311(b)(2)(i).  Furthermore, VA has determined that 
polycythemia vera is not a "radiogenic disease" and has been 
specifically excluded from the aforementioned list. 38 C.F.R. 
§ 3.311(b)(3).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b)(1).

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There are three ways in which a claimant may establish 
service connection for a disability that is claimed to be 
secondary to radiation exposure in service.  See Hardin v. 
West, 11 Vet. App. 74 (1998).  The first is through the 
presumptive provisions of 38 C.F.R. § 3.309(d).  This 
regulation does not require a dose estimate.  It requires 
only that a veteran be a radiation-exposed veteran, that he 
develop one of the listed conditions at any time post-
exposure, and that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 be satisfied.  Under this regulation, 
sufficient evidence must be presented of both the listed 
disease and the requisite participation in a radiation-risk 
activity.  38 C.F.R. § 3.309.  In this case, the evidence 
does not show the veteran participated in a radiation-risk 
activity or that he was in Japan between September 1945 and 
July 1946, the Board may not presume that bladder cancer was 
attributable to radiation exposure under 38 C.F.R. § 3.309.

The second way in which service connection for a radiogenic 
disease may be established is under the provisions of 38 
C.F.R. § 3.311.  This regulation does require a dose 
estimate, but it also provides that presence at a site will 
be presumed for participants claiming participation in 
atmospheric weapons tests.  The list of diseases considered 
radiogenic under this regulation includes diseases that are 
not listed under 38 C.F.R. § 3.309(d).  The veteran has not 
contended, nor does the record show, that he was in Japan 
prior to 1950.  However, the list of radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2) & (3) does include urinary 
bladder cancer. 

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).

In accordance with the procedures established for 
adjudicating claims based on exposure to ionizing radiation, 
in April 2001, the VA Chief of Public Health and 
Environmental Hazards Officer concluded that the veteran had 
been exposed to less than 2 rem when he visited Hiroshima and 
Nagasaki.  It was concluded, in light of the estimated 
dosage, that it was unlikely that the veteran's bladder 
cancer could be attributed to exposure to ionizing radiation 
in service.  In light of this opinion, which weighs against 
the veteran's claim, the Board finds that service connection 
for cataracts and skin cancer cannot be granted under 38 
C.F.R. § 3.311.

The third way in which service connection for radiogenic 
disease may be established is through showing direct service 
connection.  The United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation. 
Combee.

Review of the claims file does not show that a bladder tumor 
was present in service or prior to the first diagnosis shown 
in 1981.  There is no competent medical evidence of record 
that links the veteran's bladder tumor to his military 
service.  

The veteran has presented statements and testimony asserting 
that the bladder tumor was caused by radiation exposure 
during service.  However, the veteran is not a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
the his bladder tumor to his service.  Consequently, his lay 
statements, while credible with regard to any subjective 
complaints and history, are not competent evidence for the 
purpose of showing that a bladder tumor was caused by 
radiation exposure.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim. Veterans Claims 
Assistance of Act of 2000, 38 U.S.C. § 5103A(d)(1) (West 
Supp. 2001).  However, VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A(a)(2) (West Supp. 2001).  In this case, the fact that 
the veteran had a bladder tumor is not in dispute.  The 
central question is whether the disorder began during service 
or was present within one year following discharge from 
service, or whether it is causally linked to active duty.  
The April 2001 opinion from the VA Chief Public Health and 
Environmental Hazards Officer is a medical opinion which 
addresses the veteran's main assertion that his bladder tumor 
was due to exposure to ionizing radiation during service and 
concluded that it is highly unlikely that the veteran's 
bladder cancer could be attributed to exposure to ionizing 
radiation in service.  As discussed above, there is no 
medical evidence dated during or proximate to service 
regarding the onset of a bladder tumor that would be 
pertinent for the purpose of obtaining a medical opinion as 
to the nexus between the veterans bladder tumor and his 
active service.  Under these circumstances, it is the Board's 
judgment that no reasonable possibility exists that 
assistance in the form of providing a medical examination or 
obtaining a medical opinion would aid in substantiating the 
veteran's claim. 

In summary, the veteran's bladder tumor was not present until 
many years after separation from service and were not caused 
by exposure to ionizing radiation in service. Accordingly, 
the Board concludes that a bladder tumor was not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bladder tumor is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans Appeals

